DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed December 28, 2020.  Claims 1, 2, 5, 6, 8-10, 12, 15, 16 and 18-20 are currently pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Durkee on March 5, 2021.

The application has been amended as follows: 
Please cancel claim 7.

Allowable Subject Matter
4.	Claims 1, 2, 5, 6, 8-10, 12, 15, 16 and 18-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
as claimed comprising: an operational amplifier having a first input and a second input, wherein the second input is coupled to a feedback signal path; more specifically in combination with a switching network having a first switch and a second switch, wherein the first switch is coupled between an output of the operational amplifier and the feedback signal path and the second switch is coupled between a detection signal path and the feedback signal path, and wherein the switching network is configured to switch the integrated circuit between a first mode and a second mode responsive to a level of a detection current generated on the detection signal path; an input device having a first terminal coupled to the output of the operational amplifier, and a second terminal coupled to the detection signal path to receive the detection current, and a third terminal, wherein the input device comprises a switching device and the first terminal of the input device comprises a gate terminal, wherein the output of the operational amplifier determines a conductive state of the input device in the first and second modes, wherein the first mode comprises a direct injection (DI) mode and the second mode comprises a buffered direct injection (BDI) mode, and wherein during DI mode, the first switch is closed and the second switch is open such that the output of the operational amplifier is coupled to the second input of the operational amplifier, and during BDI mode, the first switch is open and the second switch is closed such that a second terminal of the first switch is coupled to the second input of the operational amplifier, wherein the detection path includes a photodiode coupled to the second terminal of the input device, wherein the photodiode is configured to detect an infrared signal and generate the detector current responsive to the infrared signal; and a sample and hold module having a sample and hold switch and a capacitor, wherein the sample and hold switch has a first terminal coupled to the third terminal of the input device and a second terminal coupled to a first terminal of the capacitor, and the capacitor has a second terminal coupled to a reference potential.
Claims 2, 5, 6 and 8-10 are allowed because of their dependency on claim 1.
In regards to claim 12, the prior art of record individually or in combination fails to teach a method for transitioning an integrated circuit between a first mode and a second mode as claimed, the method comprising: generating a detection current on a detection signal path of the integrated circuit in response to a received signal, wherein the integrated circuit includes: an operational amplifier having a first input and a second input, wherein the second input is coupled to a feedback signal path; more specifically in combination with a switching network having a first switch and a second switch, wherein the first switch is coupled between an output of the operational amplifier and the feedback signal path and the second switch is coupled between the detection signal path and the feedback signal path; and an input device having a first terminal coupled to an output of the operational amplifier, a second terminal coupled to the detection signal path to receive the detection current, and a third terminal, wherein the input device comprises a switching device and the first terminal of the input device comprises a gate terminal, wherein the output of the operational amplifier determines a conductive state of the input device in the first and second modes, generating a control signal for the switching network in response to a level of the detection current; transitioning the integrated circuit between the first mode and the second mode in response to the control signal, wherein the first mode is a direct injection (DI) mode and the second mode is a buffered direct injection (BDI) mode, and wherein during DI mode, closing the first switch and opening the second switch such that the output of the operational amplifier is coupled to the second input of the operational amplifier, and during BDI mode, opening the first switch and closing the second switch such that the second terminal of the input device is coupled to the second input of the operational amplifier, wherein the detection path includes a photodiode coupled to the second terminal of the input device, wherein the photodiode is configured to detect an infrared signal and generate the detector current responsive to the infrared signal, and employing a sample and hold module having a sample and hold switch and a capacitor, wherein the sample and hold switch has a first terminal coupled to the third terminal of the input device and a second terminal coupled to a first terminal of the capacitor, and the capacitor has a second terminal coupled to a reference potential.
Claims 15, 16 and 18-20 are allowed because of their dependency on claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
6.	Applicant’s arguments, see amendments/arguments, filed December 28, 2020 with respect to claims 1 and 12 have been fully considered and are persuasive.  The rejection of the claims and their corresponding dependents has been withdrawn.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JENNIFER D BENNETT/Examiner, Art Unit 2878